Case 3:15-cv-01749-L-AGS Document 300 Filed 10/22/19 PageID.7825 Page 1 of 4




   1 ROBBINS GELLER RUDMAN & DOWD LLP
     PATRICK J. COUGHLIN (111070)
   2 STEVEN W. PEPICH (116086)
     DAVID W. MITCHELL (199706)
   3 ALEXANDRA S. BERNAY (211068)
     CARMEN A. MEDICI (248417)
   4 LONNIE A. BROWNE (293171)
     655 West Broadway, Suite 1900
   5 San Diego, CA 92101
     Telephone: 619/231-1058
   6 619/231-7423 (fax)
     patc@rgrdlaw.com
   7 stevep@rgrdlaw.com
     davidm@rgrdlaw.com
   8 xanb@rgrdlaw.com
     cmedici@rgrdlaw.com
   9 lbrowne@rgrdlaw.com
  10 Attorneys for Plaintiff Persian Gulf Inc.
     [Additional counsel appear on signature page.]
  11
                           UNITED STATES DISTRICT COURT
  12                    SOUTHERN DISTRICT OF CALIFORNIA
  13 PERSIAN GULF INC., Individually and )         Case No. 3:15-cv-01749-L-AGS
     on Behalf of All Others Similarly         )
  14 Situated,                                 )   CLASS ACTION
                                               )
  15                          Plaintiff,       )
                                               )
  16         vs.                               )
                                               )
  17 BP WEST COAST PRODUCTS LLC, )
     et al.,                                   )
  18                                           )
                              Defendants. )
  19                                           )
                                               )   Lead Case No. 18-cv-01374-L-AGS
  20 RICHARD BARTLETT, et al.,
     Individually and on Behalf of All Others ))   (consolidated with No. 18-cv-01377-L-
  21 Similarly Situated,                           AGS)
                                               )
                              Plaintiffs,      )   CLASS ACTION
  22                                           )
             vs.                               )
  23                                           )
                                               )
  24 BP WEST COAST PRODUCTS LLC, )
     et al.,                                   )
  25
                              Defendants. ))
  26
  27                    PLAINTIFFS’ RESPONSE TO DEFENDANT
                ALON USA ENERGY, INC.’S NOTICE OF INTENT TO RESPOND
  28

       4837-5127-5690.v1
Case 3:15-cv-01749-L-AGS Document 300 Filed 10/22/19 PageID.7826 Page 2 of 4




   1            Defendant Alon USA Energy, Inc. (“Alon”) is forum shopping. After seeing
   2 Plaintiffs Persian Gulf Inc., Joshua Ebright, Paul Lee, and David Rinaldi’s
   3 (“Plaintiffs”) response to Alon’s baseless sanctions motion (ECF No. 294,
   4 “opposition”), now pending before Judge Lorenz, Alon immediately asked Plaintiffs
   5 to agree that the Magistrate Judge, rather than the District Court Judge hear the
   6 sanctions motion. Plaintiffs declined. Hence, Alon’s filing earlier today was again an
   7 attempt to bring the Magistrate Judge into play. ECF No. 299. This is wrong.
   8            First, Defendant Alon’s “notice” of an intent to respond to a non-opposition is
   9 as misguided as its baseless motion for sanctions. The mere idea of responding to a
  10 non-opposition is facially absurd. Second, the “notice” appears to be directed to the
  11 Magistrate Judge because it concerns a motion that is before the Magistrate Judge, yet
  12 its contradictory references to “the Court” and “Your Honor” make its intended
  13 audience unclear. For example, its request that the November 21, 2019 hearing “not
  14 be removed from the Court’s calendar” would plainly apply to the Magistrate Judge,
  15 yet in the very next sentence Alon states “that the Court should consider referring that
  16 Motion for Sanctions to Your Honor” which implies that “the Court” is the District
  17 Court. ECF No. 299 at 1. Either way, it is not the role of the parties to determine
  18 when a District Court should refer a matter to a Magistrate Judge, nor is it the role of
  19 the parties to tell a Magistrate Judge to tell the District Court to refer a matter.
  20            And third, Alon’s motion for sanctions is largely based on arguments
  21 concerning what, if any, impact a single date had on the District Court’s order denying
  22 defendants’ motion to dismiss the amended complaint (Alon’s remaining argument is
  23 one that directly contradicts its own answer to the amended complaint). Respectfully,
  24 there is no reason to believe the District Court needs any assistance making this
  25 determination.        After all, the District Court did not ask for a report and
  26 recommendation regarding defendants’ motion to dismiss the amended complaint, so
  27 it is more than capable of deciding Alon’s sanctions motion on its own.
  28

                                                  -1-                    3:15-cv-01749-L-AGS
       4837-5127-5690.v1
Case 3:15-cv-01749-L-AGS Document 300 Filed 10/22/19 PageID.7827 Page 3 of 4




   1            Finally, Alon raises the possibility of an “evidentiary hearing and limited
   2 discovery of Plaintiffs.” Id. at 1. This is wholly unwarranted. Had Alon thought such
   3 a hearing and discovery were needed, surely it would have included such a request in
   4 either its sanctions motion or its motion for a discovery stay. It did not. Alon will
   5 have the right to reply to the current sanctions motion.
   6            For the reasons set forth above, Plaintiffs respectfully request the Court cancel
   7 the November 21, 2019 hearing for Alon’s motion for a discovery stay as there is no
   8 pending dispute; decline Alon’s improper request to consider transferring the pending
   9 sanctions motion away from the District Court; and deny the new and nonsensical
  10 request for an evidentiary hearing and discovery of Plaintiffs.
  11 DATED: October 22, 2019                       Respectfully submitted,
  12                                               ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
  13                                               PATRICK J. COUGHLIN
                                                   STEVEN W. PEPICH
  14                                               DAVID W. MITCHELL
                                                   ALEXANDRA S. BERNAY
  15                                               CARMEN A. MEDICI
                                                   LONNIE A. BROWNE
  16
  17                                                         s/ Alexandra S. Bernay
                                                           ALEXANDRA S. BERNAY
  18
                                                   655 West Broadway, Suite 1900
  19                                               San Diego, CA 92101
                                                   Telephone: 619/231-1058
  20                                               619/231-7423 (fax)
  21                                               ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
  22                                               ARMEN ZOHRABIAN
                                                   Post Montgomery Center
  23                                               One Montgomery Street, Suite 1800
                                                   San Francisco, CA 94104
  24                                               Telephone: 415/288-4545
                                                   415/288-4534 (fax)
  25
                                                   Attorneys for Plaintiff Persian Gulf Inc.
  26
  27
  28

                                                  -2-                     3:15-cv-01749-L-AGS
       4837-5127-5690.v1
Case 3:15-cv-01749-L-AGS Document 300 Filed 10/22/19 PageID.7828 Page 4 of 4




   1
       DATED: October 22, 2019                     ROBBINS ARROYO LLP
   2                                               GEORGE C. AGUILAR
                                                   JENNY L. DIXON
   3
   4                                                          s/ George C. Aguilar
   5                                                         GEORGE C. AGUILAR
   6                                               5040 Shoreham Place
                                                   San Diego, CA 92122
   7                                               Telephone: 619/525-3990
   8                                               619/525-3991 (fax)
   9                                               Attorneys for Plaintiffs Joshua Ebright,
                                                   Paul Lee, and David Rinaldi
  10
                                  SIGNATURE CERTIFICATION
  11
                Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
  12
       and Procedures Manual, I hereby certify that the content of this document is
  13
       acceptable to the above signatories, and that I have obtained each of the foregoing
  14
       person’s authorization to affix his or her electronic signatures to this document.
  15
  16
  17 Dated: October 22, 2019                                 s/ Alexandra S. Bernay
                                                           ALEXANDRA S. BERNAY
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                  -3-                     3:15-cv-01749-L-AGS
       4837-5127-5690.v1
